Exhibit 10.1

August 23, 2006

Mr. Matthew T. Farrell

One Olde York Road

Randolph, New Jersey 07869

Dear Matt:

This will confirm our offer for the position of Vice President and Chief
Financial Officer. In this position you will report directly to me. As
discussed, we are offering an attractive package of both direct and indirect
benefits. Some of the major highlights of our employment offer are detailed
below:

 

•   Your starting base salary will be $18,750 semi-monthly ($450,000 annually).

 

•   You will participate in the Church & Dwight Incentive Compensation Program
with a target bonus of 55% in 2007 and 60% thereafter. Your first award for 2006
will be paid in February 2007 and is guaranteed at the 50% target level, or
$225,000.

 

•   You will receive a one-time sign-on bonus of $175,000 (taxable), which you
will receive within 30 days of your first day of employment. In the event that
you terminate your employment within one year of your start date, you agree to
repay the sign-on bonus to Church & Dwight. On the date of your first
anniversary you will receive a second lump sum payment of $175,000 (taxable).

 

•   You will participate in the Company’s Stock Award Plan. Options are granted
each year (generally in the second quarter) and you will receive a grant with a
face value of 2.5 x your base salary. Your first grant, which you will receive
shortly after your first day of employment, will be for 75,000 options with 3
year cliff vesting terms and will have an exercise price equal to the average of
the high and low on your start date.

 

•   You will also receive 35,000 restricted share units, of which 1/3 will vest
on your one year employment anniversary date, 1/3 will vest on your second
anniversary date, and the last 1/3 will vest on your third anniversary date.

 

•   You will be expected to meet our stockholding requirements of 5 times base
salary in five years.

 

•   You will be provided a CIC/Severance Agreement, which essentially provides
you 2 times base salary and target bonus in the event you lose your job due to a
change-in-control. In addition, this agreement provides you 1 times base salary
protection should you be terminated without cause. Your personalized
CIC/Severance Agreement will be mailed to you under separate cover.

 



--------------------------------------------------------------------------------

Mr. Matthew T. Farrell

August 23, 2006

Page 2

 

•   Because of your level within the Company, you are eligible to participate in
the Executive Deferred Compensation Plan. A summary of this Plan is enclosed
with this letter and Jane Simpson, Benefits Manager, will contact you shortly
after your employment begins to provide you with additional information.

 

•   You will be eligible to participate in the Church & Dwight Co., Inc. Savings
and Profit Sharing Plan for Salaried Employees immediately, but if you enroll in
the Savings Plan, contributions may take up to 30 days to begin. The Company
will match 50% of the first 6% of your pre and/or post-tax contributions to the
Savings Plan. Additionally, you will receive an annual Profit Sharing
contribution based on company performance which has a target of 6.5% and can
range from 4% to 12% of eligible compensation.

 

•   You will be eligible to receive relocation assistance in accordance with the
enclosed “Relocation Policy” if you choose to relocate within two years of your
start date. You may access helpful relocation resources at
https://pretransfer.cendantmobility.com.

 

•   You will receive 8 vacation days and 1 personal day in 2006. You will
receive 20 vacation days and 2 or 3 personal days in 2007, depending on the 2007
Church & Dwight Holiday Schedule.

 

•   You will participate in Church & Dwight’s comprehensive health, welfare and
retirement savings programs. Your benefits become active on the first day of the
month following 25 days of active employment.

 

•   We anticipate you will begin work in early September.

This offer is contingent upon the satisfactory completion of your background
check, including verification of your eligibility to work in the United States
(I-9), past employment reference check, education verification, criminal
background check, and a credit check.

Enclosed are instructions to arrange a drug-screening test at a facility located
in your area. Please call Julia Ruben in the Human Resources Department at
(609) 279-7528 as soon as possible to initiate your background check.
Additionally, if you have any questions during the pre-employment process, you
may call Julia Ruben. Please sign one copy of this letter and mail it to Jackie
Brova as soon as possible.

 



--------------------------------------------------------------------------------

Mr. Matthew T. Farrell

August 23, 2006

Page 3

Matt, I look forward to your joining Church & Dwight Co., Inc. and believe you
will have a successful, rewarding career with us. You will be a great addition
to our leadership team, and will be an integral part of our effort to increase
total shareholder return.

Please do not hesitate to contact Jackie Brova or me with regard to the
specifics of this offer and/or related benefit programs.

 

Sincerely,

/s/ James R. Craigie

James R. Craigie President & Chief Executive Officer

 

Accepted by:  

/s/ Matthew T. Farrell

  8/24/2006  

Matthew T. Farrell

 

Date

enclosures

 